Citation Nr: 0627373	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-30 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for degenerative disc disease (DDD) of the lumbar 
spine.  

2.  Entitlement to a compensable evaluation for status post 
second right toenail removal with fungal infection and 
ingrown nail.  

3.  Entitlement to a compensable evaluation for recurring 
costochondritis.  

4.  Entitlement to a compensable evaluation for 
gastroesophageal reflux disease (GERD).  

ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active service from June 1993 to November 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The issues of entitlement to compensable evaluations for 
status post second right toenail removal with fungal 
infection and ingrown nail and costochondritis are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's forward flexion is not between 30 and 60 
degrees.  The combined range of motion in his thoracolumbar 
spine is greater than 120 degrees.  There is no evidence of 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.

2.  The veteran has recurrent epigastric distress with 
regurgitation accompanied by arm or shoulder pain


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for DDD of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic 
Codes (DC) 5295 and 5243 (2002 and 2005).

2.  The criteria for a 10 percent evaluation for GERD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.21, 4.117, DC 7346 (2005).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected DDD, currently evaluated as 10 
percent disabling under DC 5295, lumbosacral strain.  
38 C.F.R. § 4.71a (2002).  

During the course of this appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003)(codified at 38 C.F.R. part 4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine.  If a 
law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the veteran will apply, 
to the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Because the amendments discussed above 
have a specified effective date without provision for 
retroactive application, they may not be applied prior to the 
effective date.  As of that effective date, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.  

The RO addressed the previous and amended criteria in the 
June 2004 statement of the case (SOC).  Therefore, the Board 
may also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4. Vet. App. 384, 392-94 (1993).  

Under the previous version of the rating criteria, the RO 
assigned the veteran's DDD a 10 percent rating under DC 5295, 
lumbosacral strain.  38 U.S.C.A. § 4.71a (2002).  A 10 
percent evaluation is warranted where there is characteristic 
pain on motion.  The next highest rating is 20 percent, which 
is assigned when there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  

Under the amended version of the rating criteria, the 
veteran's DDD would be rated under DC 5243, intervertebral 
disc syndrome.  38 C.F.R. § 4.71a (2005).  The General Rating 
Formula for Diseases and Injuries of the Spine provides, in 
pertinent part, for a 10 percent evaluation, forward flexion 
of the thoracolumbar spine is greater than 60 degrees, but 
not greater than 85 degrees; or, combined range of motion of 
the thoracolumbar spine is greater than 120 degrees, but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

Under DC 5243, the veteran's disability may also be rated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes if it results in a higher 
evaluation than the General Rating Formula for Diseases and 
Injuries of the Spine.  A 10 percent evaluation is assigned 
where there are incapacitating episodes with a total duration 
of at least one week but less than two weeks during the last 
12 months.  The next highest rating is 20 percent, is 
assigned where there are incapacitating episodes with a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.

There is no record of the veteran suffering incapacitating 
episodes, as defined within VA regulations, with duration of 
two weeks due to his DDD.  Thus, a rating under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes would not be more favorable to the 
veteran.  

The veteran underwent a VA spine examination in May 2003.  He 
reported that his back pain used to be intermittent and 
became constant.  The veteran also stated that his back was 
sore in the morning, and that he routinely changed positions 
at night because of back discomfort.  He denied radiation of 
the pain across his back.  

Upon examination, the veteran had straightening of the normal 
lordotic curve with some tightness of the paralumbar muscles.  
Straight leg raising was negative and reflexes were 2+ 
bilaterally.  The veteran's extension was 20 degrees, flexion 
was 80 degrees, lateral flexion was 20 degrees bilaterally, 
and rotation was 20 degrees bilaterally.  X-rays showed DDD 
at the L5-S1 level.  

The examiner concluded that the veteran's back condition was 
chronic, and during acute exacerbations, his DDD would limit 
his range of motion, decrease coordination, and increase 
fatigability.  However, the examiner  reported that he could 
not that make the statement with medical certainty on the 
date of the examination.  

Considering the previous rating criteria, the May 2003 
examination did not reveal any evidence of muscle spasm or 
loss of lateral spine motion.  There is no evidence of record 
that the veteran has muscle spasm on extreme forward bending 
or loss of lateral spine motion.  

Considering the amended criteria, the flexion of his 
thoracolumbar spine was 80 degrees, which does not meet the 
criteria for a 20 percent rating.  In order to be assigned a 
20 percent evaluation based on range of motion, the veteran's 
forward flexion must be greater than 30 degrees, but not 
greater than 60 degrees.  The veteran's combined range of 
motion in his thoracolumbar spine was 180 degrees, which does 
not meet the criteria for a 20 percent rating.  His combined 
range of motion would have to be 120 degrees or less for a 
higher evaluation.  There was no evidence of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
spinal contour.  

Considering the evidence of record, the Board finds that the 
overall disability picture does not more nearly approximate 
the criteria for a 20 percent evaluation under DC 5295 or DC 
5243.  38 C.F.R. § 4.7.  In conclusion, the Board finds that 
the preponderance of the evidence is against a disability 
rating greater than 10 percent for DDD of the lumbar spine.  
38 C.F.R. § 4.3.  

With regards to the veteran's claim for GERD, he is currently 
rated by analogy with DC 7399-7346, hernia hiatal.  38 C.F.R. 
§ 4.114 (2005).  Under DC 7346, a 10 percent evaluation is 
warranted when there are two or more of the symptoms for the 
30 percent evaluation, but of less severity.  The symptoms 
listed for a 30 percent evaluation are: persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  Id.  

The veteran underwent a VA digestive conditions examination 
in May 2003.  The veteran reported nightly indigestion, 
regurgitation and sore throat.  He was prescribed Aciphex and 
also took Maalox to relieve his symptoms.  He has not had an 
endoscopy.  The veteran slept with the head of his bed 
elevated four inches and avoided eating supper late.  He 
reported that his appetite was good, his weight was stable, 
and he had no episodes of nausea.  He was constipated 
approximately once a month, without blood or melena in the 
stool.  He had no history of peptic ulcer disease.  

Upon examination, the veteran was well developed and well 
nourished.  His abdomen was without organomegaly, masses, or 
tenderness.  His bowel sounds were normal and there was no 
rebound tenderness.  He was diagnosed with GERD.  

The veteran was treated by Dr. T. L., a private physician.  
In May, October and November 2003, and February 2004, Dr. T. 
L. treated him for shoulder, left arm, and chest pain.  In 
July 2003, the veteran was treated for sore throat and 
swollen glands.  In June 2004, he was prescribed Prilosec.  

The Board finds that the facts and examination cited above 
are entitled to great probative weight and that they provide 
evidence in favor of this claim.  The veteran reported 
nightly episodes of regurgitation at his May 2003 VA 
examination and he has been treated several times by Dr. T. 
L. for shoulder and left arm pain.  These are two symptoms 
listed in the 30 percent evaluation, and they are of less 
severity than the 30 percent criteria of "productive of 
considerable impairment of health."  38 C.F.R. § 4.114, DC 
7346.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

The veteran does not meet the criteria for a 30 percent 
evaluation for GERD.  There is no evidence of dysphagia or 
pyrosis productive of considerable impairment of health.  The 
veteran's regurgitation and shoulder and left arm pain are 
not so severe that they are productive of considerable 
impairment of health.  Therefore, the criteria for a 30 
percent evaluation under DC 7346 are not met.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's GERD does more closely 
approximate a 10 percent rating.  Therefore, the 
preponderance of the evidence is in favor of this claim.  
38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in May 2003, as well as information provided in the 
June 2004 SOC, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the June 2004 SOC 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued the VCAA notice in May 
2003, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the May 2003 VCAA notice 
and the June 2004 otherwise fully notified the veteran of the 
need to give VA any evidence pertaining to his claim, such 
that there is no prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claim for 
an increased evaluation for DDD is being denied, no 
disability rating or effective date will be assigned.  
Therefore there can be no possibility of any prejudice to the 
veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
With regards to the veteran's claim for GERD, the RO will be 
responsible for addressing any notice defect with respect to 
the effective date element when effectuating the award.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  




ORDER

Entitlement to a 20 percent disability evaluation for DDD of 
the lumbar spine is denied.  

Entitlement to an increased evaluation for GERD to 10 percent 
is granted.  


REMAND

In his July 2003 Notice of Disagreement (NOD), the veteran 
stated that he was treated for his ingrown toenail and fungal 
skin disease by Dr. E. C., a private physician.  There is no 
evidence that the RO attempted to secure the records from Dr. 
E. C.  Therefore, a remand is required so that the records 
from Dr. E. C. may be obtained.  

To expedite the claim, the veteran himself may wish to obtain 
these records and submit them to the RO in order to avoid 
unnecessary delay in this case. 

Additionally, VA is generally required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 
2002).  This duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  Where the available 
evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  

In this case, the veteran last underwent a VA examination for 
costochondritis in June 1999.  While VA treatment records 
indicate that he was seen at a VAMC for chest pain, there is 
no recent VA examination of record that assesses the current 
level of disability from costochondritis.  The Board 
therefore concludes that a remand is required so that the 
veteran may be afforded a current VA examination.  

Lastly, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The Board has construed this decision to 
also affect claims for increased ratings.  In the present 
appeal, the veteran was not provided with notice regarding 
how a disability rating and an effective date would be 
assigned should the claim be granted.  As these questions are 
involved in the present appeal, the veteran should be 
provided with proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R.  § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if an increased rating is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  After securing the proper release 
form, the RO should obtain the medical 
records from Dr. E. C., the private 
physician who treated the veteran's 
ingrown toenail and fungal infection.  

2.  The RO should arrange for the veteran 
to be scheduled for an examination to 
assess the current severity of his 
service-connected recurrent 
costochondritis.  The RO should advise 
the veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim.  The claims folder must be 
made available for the examiner for 
review for the examination and the 
examination report must indicate whether 
such review was accomplished.  

3.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

4.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issue on appeal. If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


